Citation Nr: 1300228	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-33 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation for degenerative disc disease of the cervical spine in excess of 10 percent before January 24, 2012, and in excess of 20 percent from January 24, 2012.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to August 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

The Board previously remanded this appeal in January 2011 such that the RO could consider additional evidence submitted by the Veteran, per his request.  The Board remanded this case in August 2011 in light of evidence received after the January 2011 Board remand.  A February 2012 rating decision assigned a 20 percent evaluation from January 24, 2012.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reveals that the Veteran's claim requires additional development.  

The Board's August 2011 remand requested that VA conduct a spine and neurological examination.  The examiner was specifically requested to identify any neurological impairment(s) associated with the Veteran's neck disability, including any impairment manifested by radiating and/or electrical pain or numbness in the upper extremities.  The examiner was asked to describe any symptoms and functional limitations associated with such impairment(s), including identification of any nerve(s) involved.

The record contains the report of a January 2012 VA examination.  The report is in a Disability Benefits Questionnaire (DBQ) format.  It provides a diagnosis of degenerative joint disease of the cervical spine, and T2 dermatome sensory deficit of the right arm.  The report states that the Veteran did have radicular pain or other signs or symptoms due to radiculopathy.  It indicates that the Veteran had constant pain in the right upper extremity that was mild.  However, despite being a DBQ, the report fails to indicate whether the Veteran had pain in the left upper extremity, had any paresthesias and/or dysesthesias of either extremity, or had any numbness of either extremity.  The report also fails to indicate which nerve roots were involved (i.e., upper, middle or lower radicular group), and fails to indicate the severity of the radiculopathy.  The VA examination report also fails to describe the functional limitations associated with the Veteran's radiculopathy, as specifically requested by the Board's remand.  

The Board finds that the absences in the VA examination report as to the symptoms and functional limitations of the Veteran's neurological impairments are especially noteworthy considering that the report itself relates that in July 2011 he underwent left (italics added) cervical RFL (radiofrequency lesioning) at C3, 4 and 5.  The report also relates that in September 2011 the Veteran asserted that his pain to the right upper arm affected his activities and increased with activity, and that during a January 2012 URGENT/FOCUSED appointment the Veteran complained of pain in his neck radiating down his arm, and pain in his shoulder.  

In this regard, a medical examination generally must specifically address pertinent issues, and the silence of an examiner cannot be relied upon as evidence against a claim.  See Wisch v. Brown, 8 Vet. App. 139 (1995) (examiner must specifically address the alleged disorder; examiner's silence is insufficient to show the lack of symptomatology); Hampton v. Gober, 10 Vet. App. 481, 482 (1997).  

As the January 2012 examination report does not provide adequate findings, it is deficient.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

In light of the foregoing, the Board finds that the development requested by the Board's August 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to the examiner who conducted the January 2012 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder in order to fully identify any neurological impairment(s) associated with the Veteran's neck disability, including any impairment manifested by radiating and/or electrical pain or numbness in the upper extremities.  The examiner should describe any symptoms and functional limitations associated with such impairment(s), including identification of any nerve(s) involved.

Specifically, the examiner must: (1) indicate whether the Veteran has pain in the left upper extremity; (2) indicate whether the Veteran has paresthesias and/or dysesthesias of either extremity, or numbness of either extremity; (3) identify which nerve roots are involved (i.e., upper, middle or lower radicular group); (4) indicate the severity of the radiculopathy; and (5) describe the functional limitations associated with the Veteran's radiculopathy.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

